PETTIGREW, J.,
concurs with the results, and assigns reasons.
| ]I agree with the majority that under La. Civ.Code art. 2315.1, a beneficiary may institute a survival action within one year of the decedent’s death, provided that the decedent’s cause of action had not prescribed at the time of his death. However, I disagree with the legal analysis of In re Brewer, 2005-0666 (La.App. 1 Cir. 5/5/06), 934 So.2d 823, writ denied, 2006-1290 (La.9/15/06) 936 So.2d 1278, dealing with the survival action under the medical malpractice act. La. R.S. 40:1299.41, et seq.